Citation Nr: 1749968	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-27 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI) in excess of 30 percent prior to April 22, 2009, and in excess of 50 percent from July 1, 2009 to September 30, 2009, April 1, 2010 to October 31, 2010, and February 1, 2011 to November 17, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from March 2006 to October 2008, including in service in Iraq for which he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In various documents VA, the Veteran, and his representatives have described the issue on appeal as entitlement to earlier effective dates for increased ratings.  However, as this appeal stems from a notice of disagreement filed with the original grant of service connection for PTSD (also claimed as bipolar disorder and insomnia), the Board has characterized it as shown on the title page.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for TDIU in October 2010 due to service-connected PTSD with TBI and bipolar disorder.  Thus, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.


FINDINGS OF FACT

1.  The Veteran developed a mental disorder in service as a result of a highly stressful event and that mental disorder was severe enough to bring about his release from active military service.

2.  Prior to April 22, 2009, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas due to such symptoms as: chronic sleep impairment, flattened affect; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; speech intermittently illogical; impaired impulse control including unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; hypervigilance; exaggerated startle response; and nightmares.

3.  From April 22, 2009, the evidence shows that the Veteran's PTSD with TBI produces total social and occupational impairment.

4.  Since separation from service, the Veteran's PTSD with TBI has prevented him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 22, 2009, the criteria for an initial 70 percent rating, and no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.129, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Effective April 22, 2009, the criteria for an initial 100 percent rating are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2016).

3.  Effective October 18, 2008 to April 21, 2009, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107(b) (2016); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative have consistently asserted that the Veteran is entitled to at least a 70 percent rating throughout the appeal period.  The Board agrees and finds that the Veteran's PTSD produced social and occupational impairment warranting a 70 percent rating prior to April 22, 2009, and a 100 percent rating thereafter.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.

Service connection for TBI was granted in a June 2012 rating decision as directly related to military service.  VA explained: "the evaluation will be combined with your evaluation for the previously established PTSD because the symptoms are essentially the same for each condition."  A single rating was assigned for PTSD with TBI, under DC 8045-9411.  The Board will accordingly consider all psychiatric and TBI symptoms in rating the disability on appeal.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Ratings are assigned according to the level of occupational and social impairment caused by the disability.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) is for application as this appeal was still pending at the agency of original jurisdiction on August 4, 2014.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).  The DSM-5 eliminated Global Assessment of Function (GAF) scores for several reasons, including conceptual lack of clarity and questionable psychometrics in routine practice.  Consideration given to GAF scores will be informed by the DSM-5's position on their reliability.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's PTSD with TBI is currently rated in many stages, due to several temporary total (100 percent) evaluations assigned for psychiatric hospitalizations.  He is rated at 100 percent from April 22, 2009 to June 30, 2009, from October 1, 2009 to March 30, 2010, from November 1, 2010 to January 31, 2011, and from November 18, 2011 to the present.  As this is the maximum available rating, the Board will not discuss these periods.

As explained below, the Board finds the Veteran is entitled to at least the minimum 50 percent rating under 38 C.F.R. § 4.129.  Thus, the question remaining before the Board is whether a rating in excess of 50 percent is warranted prior to April 22, 2009, from July 1, 2009 to September 30, 2009, April 1, 2010 to October 31, 2010, and February 1, 2011 to November 17, 2011.

Prior to April 22, 2009

Prior to the Veteran's court-ordered hospitalization on April 22, 2009, the Board finds service-connected psychiatric disabilities resulted in social and occupational impairment with deficiencies in most areas, warranting a 70 percent rating.

"When a mental disorder that develops in service as a result of a highly stressful event is severe enough to bring about the veteran's release from active military service, the rating agency shall assign an evaluation of not less than 50 percent."  38 C.F.R. § 4.129.  Military service personnel and treatment records, including Medical Evaluation Board (MEB) and Physical Evaluation Board documentation, show that the Veteran was released from active military service due to his diagnoses of PTSD, bipolar disorder, and episodic alcohol abuse.  A March 2008 Permanent Physical Profile states that because of these three diagnoses, the Veteran does not meet retention standards and a medical evaluation board action had been initiated.

An April 2008 MEB examination found that PTSD and alcohol abuse were incurred in service and, while bipolar disorder pre-existed service, all three of these diagnoses were permanently aggravated by service.  Further, they caused marked (PTSD) or definite (bipolar disorder) impairment for military duty, and definite impairment for social and industrial adaptability.  For all three diagnoses, the Army psychiatrist examiner defined the relevant stressor as severe stress while deployed to a combat theatre of operations, including exposure to decedent remains.

The Board finds that the Veteran developed a mental disorder (PTSD and aggravation of bipolar disorder) in service as a result of a highly stressful event (combat) and that mental disorder was severe enough to bring about his release from active military service.  Thus, he is entitled to a minimum 50 percent rating by compulsory application of the regulation alone.  The Board further finds, however, that the severity, frequency, and duration of his psychiatric symptoms warrant an even higher rating of 70 percent.

The Veteran separated from service on October 18, 2008 and service connection for PTSD with TBI is effective October 19, 2008.  Service treatment records (STRs) show that in April 2008, prior to his separation, his psychiatric diagnoses caused marked or definite impairment for military duty, and definite impairment for social and industrial adaptability.  A corresponding March 2008 examination identified symptoms as: limited insight, poor judgment, fair attention and concentration, rapid speech, irritability, and thoughts that were illogical, racing, and non-linear.  The Veteran had good hygiene, was oriented in all spheres, denied hallucinations, denied suicidal or homicidal ideation, had no paranoid delusions but marked self-referential ideation with grandiosity, and behavior was generally appropriate except for episodic limit testing on the inpatient ward.  A concussion evaluation conducted in April 2008 indicated that the Veteran had symptoms of headache, irritability, and difficulty concentrating.

At an August 2008 compensation and pension examination the Veteran reported symptoms of irritability, anger, insomnia, nightmares, and poor comprehension and attention.  When he completed his tour in Iraq, "he was placed on a safe environment secondary to increasing symptoms of PTSD."  On examination, he was fully oriented with flat affect, poor attention span, and poor comprehension.  There was no suicidal ideation.

A December 2008 VA examiner found: "severe occupational impairments are evidenced in difficulty getting along with coworkers . . . .  Severe social impairments are evidenced in conflict with peer group and no sustained long-term relationships."  Reported symptoms included nightmares, avoiding crowds, irritable mood, anger, mood swings, apathy, and going a week without showering.  He felt "all but completely hopeless" and this had increased since discharge from the military.  He had diminished interest and pleasure in activities.  He was unemployed and planned to attend community college in January.  

The Veteran lived with his father but did not trust him and "life at his father's home has become unbearable for him" due to complaints about the Veteran's behavior.  He had recently broken up with a girlfriend of two weeks and "[h]is longest term relationship was for a couple of months.  That relationship ended because of his [psychiatric] hospitalization.  [She] did not want to be associated with a 'crazy person.'"  He had difficulty getting along with men in his unit in Iraq and had confrontations with his chain of command.  

Thought processes were linear, logical, and goal directed, and devoid of psychotic material.  The Veteran was fully oriented and concentration, focus, and memory were adequate for the purposes of the examination.  His judgment was poor.  He denied current suicidal or homicidal ideations, but admitted to both in the past.  He "exhibited no overt behavioral abnormalities" but had trouble with his hygiene.  The examiner found that "the major contributor to his social and occupational impairment is his bipolar disorder with PTSD contributing to irritability, concentration difficulties, and detachment and estrangement from others."

In a December 2008 VA psychology treatment record, he reported impulsive suicidal ideations, flashbacks, nightmares, intrusive thoughts, exaggerated startle, hypervigilance, and depression symptoms.  His hygiene was adequate, he denied homicidal ideation and hallucinations, and he was fully oriented.  Speech was normal and coherent, and affect was appropriate. Insight and judgment were fair, except with respect to his substance abuse.  The treatment team found he was not a threat to himself or others.

The Veteran voluntarily admitted himself to a VA psychiatric unit from December 29, 2008 to January 6, 2009 and again from March 30, 2009 to April 6, 2009.  During these inpatient treatment periods, he "improved and demonstrated good levels of psychiatric stability."  He was discharged as stable, without suicidal or homicidal ideations, with decision making capacity and responsible for his behavior.

The Board finds that prior to April 22, 2009, the evidence shows deficiencies in the area of family relations, judgment, work, and mood, due to such symptoms as: chronic sleep impairment, flattened affect; impairment of short-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; suicidal ideation; speech intermittently illogical; impaired impulse control including unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; hypervigilance; exaggerated startle response; and nightmares.

A higher rating of 100 percent is not warranted for this stage because his symptoms were not of the severity, frequency, or duration commensurate with total social and occupational impairment.  On the contrary, he was generally able to perform activities of daily living, was fully oriented, did not demonstrate grossly inappropriate behavior, AND was not in persistent danger of hurting himself or others.  He did not have gross impairment in thought processes or communication, or memory loss for names of close relatives or his own name or occupation.  Total social and occupational impairment warranting a 100 percent rating did occur after this stage, leading to court-ordered inpatient treatment, addressed below.

Effective April 22, 2009

The Board draws a distinction between this period and April 22, 2009 to the present.  On April 23, 2009, the Veteran's father filed a 302 after the Veteran assaulted him during an argument.  This marks the beginning of a new stage, where the Veteran was violent and became a danger to others and was court-ordered to psychiatric hospitalization.  The 100 percent rating effective April 22, 2009 reflects this significant worsening of symptoms.

The evidence does not show that the Veteran's symptoms ever sufficiently improved between April 22, 2009 and November 18, 2011 to warrant a change in evaluation.  While he is already in receipt of 100 percent ratings for periods of hospitalization, the Board finds that the treatment records do not show significant improvement in the relatively short periods between hospitalizations.  VA examiners in December 2009 and December 2011 both found him to be totally socially and occupationally impaired.

The Board grants a rating of 70 percent, but no higher, prior to April 22, 2009, and a rating of 100 percent thereafter.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  There are no additional expressly or reasonably raised issues presented on the record.

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In light of the grants in this decision, the only portion of the appeal period during which the Veteran's schedular rating is less than total is from October 18, 2008 to April 21, 2009.  He meets the criteria under 38 C.F.R. § 4.16(a) during that time, as his PTSD is rated 70 percent disabling.

On October 18, 2008, the Veteran separated from service because his service-connected psychiatric disabilities resulted in marked impairment for military duty.  The April 2008 psychiatric evaluation supporting that discharge found definite impairment for social and industrial adaptability.  The record shows that the Veteran did not become less occupationally impaired after discharge.  He did not work and, when enrolled in school in January 2009, was only able to complete one class.  Before April 22, 2009, he had two voluntary psychiatric hospitalizations and the December 2008 VA examiner found his "severe occupational impairments are evidenced in difficulty getting along with coworkers."

The December 2009 VA examiner found that the Veteran "has been unable to work for the past year due to his mental health symptomatology" and his "functioning has been extremely impaired over this past year since his last C&P exam."

The Board finds that the Veteran's psychiatric disabilities rendered him unable to secure or follow substantially gainful employment and a TDIU is granted from October 18, 2008 to April 21, 2009.


ORDER

Prior to April 22, 2009, a 70 percent rating, but no higher, is granted for PTSD with TBI.

Effective April 22, 2009, a 100 percent rating is granted for PTSD with TBI.

Effective October 18, 2008 to April 21, 2009, a TDIU is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


